Citation Nr: 0902834	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and, if so, entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.  

2.   Whether new and material evidence had been received to 
reopen the claim of service connection for a peptic ulcer.  

3.  Whether new and material evidence had been received to 
reopen the claim of service connection for arthritis of the 
lumbar spine. 

4. Whether new and material evidence had been received to 
reopen the claim of service connection for arthritis of the 
cervical spine.   

5.  Entitlement to compensation under the provisions of  
38 U.S.C.A. § 1151 for residuals of cataract surgery 
performed by VA.  



WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in September 2004 
and June 2007. 

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  

At the hearing the veteran submitted evidence with a waiver 
of initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  

The Board notes that the issue on appeal was originally 
stated as whether new and material evidence had been received 
to reopen the claim of service connection for PTSD; however, 
the issue has been recharacterized as now stated on the title 
page.   The Board finds that this is a continuation of the 
original claim and not a new claim because in the recent case 
of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court 
cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), 
which held that "although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim."  

The Board notes that, regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claims, because the 
issues go to the Board's jurisdiction to reach and adjudicate 
the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

At the hearing, the veteran discussed his previously denied 
claims of service connection for dental trauma; therefore, 
that matter is referred to the RO for further action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Board notes that, in June 2008, the case was remanded to 
the Appeals Management Center (AMC) for further development.  

The now reopened claim of service connection for an acquired 
psychiatric disorder, to include PTSD and the issues of 
whether new and material evidence has been received to reopen 
the claims of service connection for a peptic ulcer, 
arthritis of the lumbar spine, and arthritis of the cervical 
spine are remanded to the RO via the AMC, in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In a decision in September 1997, the Board denied 
reopening the veteran's previously-denied claim of service 
connection for a nervous condition; as the veteran did not 
timely appeal, the decision became final.  

3.  In a decision in July 2000, the Board denied the 
veteran's claim of service connection for PTSD; as the 
veteran did not timely appeal, the decision became final.  

4.  In November 2001, the RO denied reopening the veteran's 
previously-denied claim and denied service connection for a 
nervous condition to include schizophrenia; as the veteran 
did not timely appeal, the decision became final.  

5.  The additional evidence received since the decisions in 
September 1997 and July 2000 and the November 2001 RO rating 
decision is neither cumulative nor redundant of evidence 
previously of record, does relate to a previously 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

6.  The veteran is not shown to have residual eye disability 
due to cataract surgery as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault in connection with medical 
treatment rendered by VA.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).  

2.  The criteria for award of compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
cataract surgery have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2006, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him the criteria 
needed to establish an 38 U.S.C.A. § 1151 claim.  The veteran 
was afforded time to respond before the RO issued the June 
2007 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2006 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  
The Board's decision below denies the veteran's claim, so no 
degree of disability or effective date will be assigned.  
There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims herein 
decided.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in December 2006 
with an addendum opinion in April 2007.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in November 2008.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims of whether new and 
material evidence has been received for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  


II. Analysis

A.  Petition to reopen for an acquired psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The veteran submitted a claim of service connection for a 
nervous condition in March 1981.  The RO issued a rating 
decision in May 1981 and after the veteran filed a timely 
Notice of Disagreement  the Board denied the veteran's claim 
in November 1982.  The RO denied reopening the veteran's 
claim in a July 1988 rating decision.  A May 1990 Board 
decision denied the veteran's claim of service connection for 
a psychiatric disorder.  

A February 1992 RO rating decision denied reopening of the 
veteran's claim for a nervous.  The veteran filed a timely 
Notice of Disagreement; however, in a September 1997 Board 
decision, his petition to reopen his claim of service 
connection for a nervous disorder was denied and he did not 
file a timely appeal.

The veteran submitted a claim of service connection for PTSD 
in May 1992.  The RO issued a rating decision in December 
1992 that denied service connection for PTSD.  The veteran 
filed a timely Notice of Disagreement and in July 2000 the 
Board denied the veteran's claim of service connection for 
PTSD.  

In January 2001, the veteran filed a petition to reopen his 
claim of service connection for a nervous condition, to now 
include schizophrenia; however, a November 2001 RO rating 
decision denied his application and he did not filed a timely 
Notice of Disagreement and the November 2001 RO rating 
decision became final.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim of service 
connection for PTSD in June 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's testimony, a 
supporting statement, a diagnosis of PTSD, and an August 2004 
VA examination report.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  

The Board also finds that the newly submitted evidence is 
material since the private treatment report shows a diagnosis 
of PTSD and the buddy statement addresses the issue of an in-
service stressor.  Accordingly, new and material evidence has 
been submitted to reopen the claim of service connection for 
an acquired psychiatric disorder, to include PTSD.  


B.  38 U.S.C.A. § 1151 for residuals of cataract surgery.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

Under these revisions, the proximate cause of death must also 
be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The veteran testified that, as result of his cataract 
surgery, he currently has "scratches" of his eyes.  

At the December 2006 VA examination, the veteran stated that 
he had cataract surgery 6 to 7 years prior and as a result 
had "bugs" and spots of both eyes.  He also had blurry 
vision for the past 5 years, which was improved by blinking.  

On examination, the veterum had ptosis in both eyes with the 
right eye pupil obscured by half or more but less then wholly 
and the left eye pupil not obscured or obscured by less then 
half.  His tear ducts functioned normally, and there was a 
macular scar.  

In an April 2007 addendum, the VA examiner opined that, after 
a review of the veteran's chart and the operative records, 
his complaints of scratching of  the eyes and seeing spots 
were not related to cataract surgeries, nor was there 
evidence of carelessness, negligence, lack of proper skill, 
or error in judgment related to the cataract surgeries.  

After careful review of the VA examination findings and the 
recent hearing testimony, the Board finds that there is no 
showing of an eye disability that can be linked to 
carelessness, negligence, lack of proper skill, error in 
judgment or a similar instance of fault in connection with 
treatment rendered by VA.  

Therefore, the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, has been received, the appeal to this extent is 
allowed, subject to further development as discussed 
hereinbelow.  

Compensation benefits under 38 U.S.C.A. § 1151 for the 
claimed residuals of cataract surgery is denied.  


REMAND

The Board finds that further development is necessary for the 
now reopened claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and the issues of 
whether new and material evidence has been received to reopen 
the claims of service connection for a peptic ulcer, 
arthritis of the lumbar spine and arthritis of the cervical 
spine

The Board finds that further information is needed before the 
veteran's claims of service connection for a peptic ulcer, 
arthritis of the lumbar spine and arthritis of the cervical 
spine can be reopened.   The RO should request from the 
veteran information that he has a current diagnosis of a 
peptic ulcer disease.  In addition, more information is 
needed in regards to any nexus of the claimed arthritis of 
the lumbar spine and cervical spine and his period of active 
service.  

Additionally, the Board finds that the RO should arrange for 
a VA psychiatric examination to determine if the veteran has 
an acquired psychiatric disorder, to include PTSD, and if it 
is at least likely as not related to service.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining issues in this case are REMANDED 
to the RO for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request from the 
veteran information referable to his 
claims of a peptic ulcer, arthritis of 
the lumbar spine and arthritis of the 
cervical spine.  Specifically, if he has 
a current diagnosis of a peptic ulcer and 
what the possible nexus is between 
service and his claimed arthritis of the 
lumbar spine and cervical spine. 

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of an acquired 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from innocently 
acquired psychiatric disability, to 
include PTSD, that had its clinical onset 
during his period of active service.  The 
VA examiner should specifically state 
what psychiatric disorders the veteran is 
diagnosed with and if any of those 
disorder are due to his service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


